I believe the trial judge's findings of fact are supported by the record and that he correctly applied the law.
The court made the following findings:
"9. a. There can be no doubt that in early 1971 defendant *Page 81 
ant Speed did change (1) its `logo', (2) its catalog appearance, (3) its number and price system in said catalog, and (4) its color scheme for its skin card pack so as to closely approximate that of plaintiff. Although clearly distinguishable upon close examination this is often not so when viewed from as few as ten feet and beyond The court can infer no purpose other than to cause some prospective customers, by willful deception, to buy Speed products with confidence, relying upon their experience with or the reputation of plaintiff; also, that the defendants must have known that their acts were deceptive. Defendants offered no credible and rational proof of any other purpose."
The function of an appellate court is not to re-evaluate the evidence presented below, but to determine if evidence of substance exists to support the trial court's findings of fact.
From his findings of fact the trial judge concluded that the defendant deliberately copied all the distinctive characteristics of the plaintiff's trade dress and labeling toconfuse retailers, distributors and the public as to the source of the goods. He found the simulation to be so extensive as to allow an inference of intent to deceive. This intent leads logically to the likelihood of confusion absent proof to the contrary. To me there is a difference between a scheme to deliberately deceive and a legitimate attempt to compete. The former should be enjoined.
I therefore would affirm. *Page 82 
 *Page 83 
 *Page 84